DETAILED ACTION
This is responsive to the amendment dated 12/1/20.  Claims 1, 6, 7, and 12 - 19 are currently pending.   Claims 18 and 19 are withdrawn is being directed to non-elected species.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 6, 7, and 12 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitla (US 3,381,312) in view of Lang (US 5,027,450).
Regarding claim 1, Whitla discloses an apparatus for being mounted about a shower area (28) to be cleaned, the apparatus comprising: a nozzle head (fig. 5) for spraying cleaning fluid (104); a flexible conduit (42)  through which the nozzle head is arranged to receive the cleaning fluid (via 92, 94, 104, 102, 100); and a winding mechanism (fig. 4), including a coil holder for holding the coil (see annotated figure below) and a motor (50) for winding or unwinding a coil of the flexible conduit (fig. 4) about a vertical axis (fig. 3, annotated figure below); a rotatable coil engagement portion (part of 44, see annotated figure below) being rotatable by the motor in one direction about the axis to unwind the coil from the holder and rotatable by the motor in the opposite direction to wind the coil  into the holder(col. 2, ln. 30-31, the motor 50 winds one direction to extend and the opposite direction to retract); the nozzle head having a first part (62) fixed to the flexible conduit and a second rotatable part (60) arranged to rotate relative to the first part (see arrow in fig. 5), wherein when the apparatus us installed and the coil is unwound, the nozzle head is lowered from the winder 
Whitla however does not show that the nozzle has a housing for housing the nozzle head in the raised position and that the flexible conduit leaves the housing in a position that does not laterally shift relative to other parts of the apparatus, instead showing that the nozzle retracts up to a hole in the ceiling (72).  Attention is turned to Lang which teaches a similar extendible and retractable nozzle system (10). There is a flexible conduit (33), a winding mechanism (26), a nozzle head (38), and a housing (16, 12).  The flexible conduit leaves the housing (abstract) in a position which does not laterally shift relative to other parts of the apparatus (note that the conduit 33 is held closely within sleeve portion 16 of the housing, therefore preventing its shifting relative to the winding mechanism or 12). When the coil is wound, the nozzle is brought back to the housing (fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a housing similar to that of Lang for the nozzle of Whitla in order to prevent the conduit from shifting undesirably and to prevent the nozzle from being retracted too far. 
Regarding claim 6, Whitla also shows the rotatable engagement portion also comprises a conduit guide (see annotated figure below) for guiding the conduit from the holder.
Regarding claim 7, Whitla also shows that the rotatable coil engagement portion comprises a support for the coil to rest on (see annotated figure below). 
Regarding claim 12, Whitla also shows that the second rotatable part of the nozzle head is arranged to rotate relative to the first part about a vertical axis when he apparatus is installed (see annotated figure below). 
Regarding claim 13, Whitla shows that the second rotatable part of the nozzle head has at least one first outlet (64) positioned to cause the second rotatable part to rotate relative to the first when pressurized cleaning fluid supplied to the nozzle head leaves the outlet (col. 2, ln. 35-41). 
Regarding claim 14, Whitla shows that the first outlet has a flow axis offset from a rotation axis of the second rotatable part (see annotated figure below).
Regarding claim 15, Whitla also shows that the second rotatable part of the nozzle head has a plurality of circumferentially spaced first outlets each with a flow axis disposed at an obtuse angle with respect to a radial direction (see annotated figure below).
Regarding claim 16, the second rotatable part has at least one second outlet in a face distal to the first part (see annotated figure below). 

    PNG
    media_image1.png
    512
    726
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    549
    475
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    496
    551
    media_image3.png
    Greyscale


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitla in view of  Sawade et al. (US 5,236,126 hereinafter Sawade). 
Regarding claim 17, Whitla shows all of the instant invention as discussed above, but does not show that the second rotatable part of the nozzle has a magnetic bearing in relation to the first. Attention is turned to Sawade which teaches a rotating nozzle assembly for cleaning (col. 18-20) having a second rotatable part (7, 16) and a first part (12) which have a magnetic bearing relative to one another (71, 72)(fig. 6b).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a magnetic bearing between the first and second parts of the nozzle of Whitla in order to dampen the rotational force so as to prevent the water jets from generating spray (col. 6, ln. 8-21) for more effective cleaning. 
Response to Arguments
Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant argues that Whitla does not disclose or suggest a winding mechanism for winding or unwinding the coil, at least part of which being rotatable in one direction and then rotatable in the opposite direct to wind the coil. The Examiner respectfully disagrees and refers applicant to col. 2, ln. 26-31. Applicant assets that the reel and conduit of Whitla would simply rotate together and not extend or retract as claimed. Applicant provides no evidence to support this assertion. The examiner notes that the prior art is presumed to be operable/enabling.  See MPEP 2121(I)-(III).
  Applicant argues that Whitla does not disclose a winding mechanism, coil holder, and an engagement portion with a guide and support.  The Examiner notes that these terms are all broad, and absent special definitions, they are understood to cover the structures set forth in the disclosure (i.e., figure 19) and equivalents.  Applicant is referred to the annotated drawings above for the mapping of the claim limitations to the structures disclosed in the prior art. The structures in the annotated figures above perform the claimed functions and are considered to be equivalents.  Should applicant wish for the claim limitations to refer only to the structures set forth in the disclosure, applicant must structurally distinguish the claims over the Whitla and Lang references. 
Applicant also argues that Whitla and Lang teach a rotatable coupling between the water supply and coil holder that would be prone to leakage. This is an assertion which fails to be commensurate in scope with the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754